DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
Claims 11 and 15-17 cite “and/or”. A dictionary definition of “and/or” defines the term as “either or both of two standard possibilities”. It appears that the disclosure of this instant Application relies on the option of “either”. Therefore, the term is interpreted as “either” in identifying a relevant structure of a prior art.
Claim Objections
The following claims are objected to because of the following informalities:  
There is a lack of antecedent basis for: “the fluid“ in line 3 of claim 17.
A double inclusion limitation appears for the following term that has been cited previously: In claim 18, line 7, for "inlet".
Appropriate corrections are required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
The term “substantially” in lines 5 and 8, in claim 8 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Applicant is advised to delete the term.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 9, 12 and 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ismail (US 8,925,768).
Regarding claim 1, Ismail discloses a cap (12, 30, 10, fig.7-8) for a container (13), comprising: a cover member (10) having an outlet (area 14a on 10a) and at least one first opening (14b); a base member (12) engageable with the container (via 12a and 12c) and having an inlet (opening of 12 facing the neck of the container 13); an adjusting member (30) co-axially connected with and rotatably movable relative to the cover member and the base member (col 9, ll.7-9; “rotate”); the adjusting member having at least one second opening (30a) adapted to cooperate with the at least one first opening (14b) to define a fluid flow passageway connecting the inlet of the base member with the outlet of the cover member (see fig.7); wherein the adjusting member 
Regarding claim 2, Ismail discloses the cover member and the base member are fixedly connected together (via 22, also see fig.8).
Regarding claim 3, Ismail discloses the adjusting member comprises at least one actuating portion arranged at an external circumferential wall of the adjusting member (30b).
Regarding claim 4, Ismail discloses the adjusting member is arranged co-axially between the cover member and the base member (see fig.6-7).
Regarding claim 9, Ismail discloses the base member comprises at least one third opening (12e) in fluid communication with the second opening (30a). 
Regarding claim 12, Ismail discloses the cover member and the base member are co-axially connectable via a central connector (22 on 12 and 10), with the adjusting member being receivably arranged at and rotatable about the central connector (col 9, ll.1-7; see fig.8).
Regarding claim 17, Ismail discloses one or more of the cover member, the adjusting member and/or the base member comprise one or more guiding portions around the fluid flow passageway for guiding flow of the fluid (see guiding portion of 30a and 14b). 
Regarding claim 18, Ismail discloses a cap (10, 12, 30 fig.7-8) for a container (13), comprising: a cover member (10) having an outlet (area 14a on 10a); a base member .
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

 	Claims 11 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ismail (US 8,925,768) in view of Cavalier (US 2014/0076937).
 	Ismail discloses all the features of the invention except that one or more of the at least one first opening, the at least one second opening and/or the at least one third opening are configured to radially increase in size from a center of the respective cover member, the adjusting member and/or the base member. However, Cavalier teaches .
 	Claims 13 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ismail (US 8,925,768).
Regarding claim 13, Ismail discloses a first part of the central connector is provided on the cover member (portion of 22 on 10) and a second part of the central connector is provided on the base member (22 on 12). Ismail is silent in disclosing the first part and second part of the central connector form a snap-fit connector. However, Ismail teaches the first part and second part of the central connector form a locking connection (via 22 on 10 and 12; col 9, ll.25-29). At the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to have snap-fit connector between the cover and the base because Applicant has not disclosed that snap-fit connector provides an advantage, is used for a particular purpose, or solves a stated problem other than providing a simple connection between cover and base. Further, one of ordinary skill in the art, furthermore, would have expected Ismail’s locking mechanism and applicant’s invention, to perform equally well with either the locking mechanism taught by Ismail or the claimed snap-fit connection because both connectors would perform the same function of connecting the cover to the base. Therefore, it would have been prima facie obvious to modify Ismail to obtain the 
 Regarding claim 19, Ismail discloses a single opening on the adjusting member and the base. Ismail is silent in disclosing the adjusting member comprises a plurality of second openings and the inlet comprises a plurality of third openings. At the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to increase the number of openings, since the scope of the claim lacks in distinguishing the criticality of having a plurality of openings. Therefore, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. Furthermore, one of ordinary skill in the art, would have expected the flow openings in the base and adjustable member of the device of Ismail and the applicant’s flow openings, to perform equally well because in both cases the intent is to discharge a desired volume of the fluid. Therefore, it would have been prima facie obvious to modify the device of Ismail to obtain the invention as specified in claim 19, because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of Ismail.
Allowable Subject Matter
Claims 5-7, 10, 14-16 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The following prior art as cited in PTO-892 is also citing significant pertinent structures or features to the applicant’s claimed invention: Cavalier (US 2014/0076937).
Regarding claims 1 and 18, Cavalier discloses a cap (fig.1-6) for a container ([0029]), comprising: a cover member (202) having an outlet (opening area under 202 in fig.6) and at least one first opening (203a as an outlet); a base member (211) engageable with the container (via threads 213) and having an inlet (marked area 217-218); an adjusting member (206) co-axially connected with and rotatably movable relative to the cover member and the base member ([0034], option of rotating 206); the adjusting member having at least one second opening (210a-d) adapted to cooperate with the at least one first opening (203a) to define a fluid flow passageway connecting the inlet of the base member with the outlet of the cover member ([0034]); wherein the adjusting member is actuatable at an exterior of the cap (206 is grabbed from outside of the cap), such that actuation of the adjusting member causes the at least one second opening to rotate relative to the at least one first opening thereby varying a size of the fluid flow passageway connecting the inlet of the base member with the outlet of the cover member ([0034]). It also appears that the disclosure of this instant application does not disclose significant structures or features that deviate from the contents of the proposed claims.     

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on (571) 272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.